 In theMatterOf PARAMOUNT PICTURES,INC ,andSCREEN READERSiGUILD OF NEW YORKIn the-Mattelof TWENTIETHCENTURYFox FILMCORP ,andSCREENREADERS GUILD OF NEW YORKIn the Mattel of R K O. RADIO PICTURES, INC ,andSCREEN READERSGUILD OF NEW YORKIn the Matter Of UNIVERSAL PICTURES CO, INC ,andSCREEN READERSGUILD OF NEW YORKIn the Matter of COLUMBIA PICTURES CORP.andSCREENREADERSGUILD OF NEW YORKIn the Matter of LoEw's, INCandSCREEN READERS GUILD OF NEW YORKCases Nos R-250 to R-.557, inclusive, respectivelySUPPLEMENTAL DECISIONANDORDERJuly 9, 194On July 15, 1941, the National Laboi Relations Board issued aDecision and Direction of Elections in the above-entitled pioceedings 1On September 17, 1941, the Board issued a Certification of Repiesent-atives 2On December 22, 1941, counsel for Screen Readers Guild ofNew York, herein called the Guild, the labor organization certifiedas exclusive repiesentative of the employees in the units found ap-piopriate heiein, notified the Board that the Guild had affiliated withScreen Office & Professional Employees Guild, Local 109, affiliatedwith the United Office & Professional Employees Woikers of Amei-ica, C I O, herein called the C I 0., and iequested that the Boaidsubstitute the name of the C I 0 for the name of the Guild in itsCertification of RepresentativesOn Januaiy 3, 1942, the Boardissued a notice, duly served on the paities, stating that it wouldamend the Certification of Representativesunless sufficientcause tothe contrary was presented.Thereafter, one of the Companies in-133 N L R B 447z 35 N L R B 46442NLR B,No50221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolved contested the proposed amendmentOn March 12,1942, theBoard issued an order reopening the record and authorized the Re-gional Director for the Second Region (NewYoik City)to issue anotice of supplemental hearingThereafter,a hearing was held onApril 20 and 21, 1942,at New York City, before Fiederick Living-stone, Trial Examiner.All parties appeared,participated,and wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issuesThe TrialExaminer's rulings made at the hearing are free from piejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following.SUPPLEMENTAL FINDINGS OF FACTIn its Decision and Direction of Elections of July 15, 1941, theBoard found that the inside readers of each of the Companies in-volved constituted an appropriate unitThe Board held that theoutside readers employed by the Companies were not employeeswithin the meaning of the Act and excluded them from the unitsOn July 18, 1941, the Guild held a meeting attended by 32of its 40 members in good standingEighteen of the persons presentwere outside readers and 14 were inside readers within the martsfound appropriate by the BoardThe Guild held this meeting todecide what to do in view of the fact that the Board excluded out-side readers from the unitsThe persons attending the meeting votedunanimously for a resolution, the sense of which was to affiliate withthe C I O, subject to ratification by a majority of the membership 3On August 6, 1941, the elections were conducted as directed bythe BoardNineteen inside readers were eligible to vote and votedfor the Guild 4-On September 19, 1941, the C I 0 held a meeting attended by 20personsAllmembers present were also members of the GuildNineteen of those present, of whom 8 were outside readers and 11inside readers, voted to deed all property of the Guild to the C I O.iThe resolution reads asfollonsFinally, the question of affiliation with the UOPWA-CIO vas iaised as the onlyreally practical solution of the problem of the Guild in the face of the NLRBdecisionAfter full discussion a motion was madethat theScreen Readers Guild recommendto the screen Guild Council that one or more member guilds of the Council investi-gate the possibilities of obtaining a charter from theUOPWA-CIO for a MotionPicture Local, and that if such a local be set up, that the Screen Readers Guild affili-ate with it, subset only to ratification of the charter by a ni Jority vote of the'membership of the Readers GuildThisMOTION was passed unanimouslyTherecord is barren of any evidence of ratification by the membership of the Guildexcept as may be inferred tiom the evidence of the September 19 meeting of theC I 0, discussed below, and from the members' designation of the C 1 o ,discussed below-There are three employees in the appropriate unit at Paramount,five it twentiethCentury,two at R K 0, two at Universal,two at Columbia and five at Loew s PARAMOUNT PICTURES, INC.223At the further hearing, the C I. O. presented 57 membershipapplication cards, 41 of which bore apparently genuine signaturesof former members of the Guild 6The Companies contend that the Board should give no effect tothe alleged affiliation of the Guild with the C. I 0 unless it beshown that a majority of the inside readers in each unit voted toaffiliate.Although the record indicates that the members of the Guild votedto affiliate with the C I 0 in a body, and that 14 of the 19 insidereaders participated in the move, theie is no evidence as to theparticipation of a majority in any one of the 6 appropriate unitsIn-asmuch as the certification of the Guild has been in effect for almosta year, and to allay any doubt on the part of any of the Companiesas to the bargaining repiesentative of its employees, we shall denythe motion to amend without piejudice to the filing of new petitionsfor investigation and certification of *repiesentatives of employeesof the Companies-ORDERIT IS HEREBY ORDERED that the motion for amendment of our Certifi-cation of Representatives in this proceeding, be, and it hereby is,denied6The C I 0 appeared at the further healing by the same attorney as appearedoriginally for the GuildThe statement in the text constitutes the Trial Examinersoral statement on the record on a check made by him of C I 0 application cardsagainst a membership roster ofthe Guild